                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


PAUL KLEMP, individually and on
behalf of all others similarly situated,

                        Plaintiffs,

                v.                                            Case No. 19-C-691

FRANKLIN COLLECTION SERVICE, INC.,

                        Defendant.


     DECISION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


        Plaintiff Paul Klemp filed this action individually and on behalf of all others similarly

situated alleging that Defendant Franklin Collection Service, Inc. (FCSI) engaged in conduct

prohibited by, or failed to engage in conduct required by, the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. §§ 1692-1692p. Presently before the court is FCSI’s motion to dismiss

Klemp’s complaint for failure to state a claim upon which relief may be granted. For the reasons

stated below, FCSI’s motion will be granted and the case will be dismissed.

                                       LEGAL STANDARD

        In considering a motion to dismiss, the court construes all allegations in the complaint in

the light most favorable to the plaintiff, accepts all well-pleaded facts as true, and draws all

inferences in favor of the non-moving party. Estate of Davis v. Wells Fargo Bank, 633 F.3d 259,

533 (7th Cir. 2011). To state a cognizable claim under the federal notice pleading system, the

plaintiff is required to provide a “short and plain statement of the claim showing that [he] is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). It is not necessary for the plaintiff to plead specific

facts and his statement need only “give the defendant fair notice of what the . . . claim is and the
grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that offers “labels and

conclusions” or a “formulaic recitation of the elements of a cause will not do.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its face.” Id. (quoting

Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations “must

be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted). “[T]he plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

                   ALLEGATIONS CONTAINED IN THE COMPLAINT

       FCSI is a business engaged in the collection of defaulted consumer debts. On May 15,

2018, FCSI mailed a letter to Klemp, noting that Klemp had incurred and defaulted on a debt

owed to AT&T. The top right-hand side of the letter contains a box summarizing the account:

                 OWED TO:                                                  AT&T
                 FCSI CASE #:                                           030784509
                 CLIENT ACCOUNT NUMBER:                                 [Redacted]
                 CHARGE FOR SERVICE:                                      $475.54
                 CLIENT PROVIDED EQUIPMENT CHARGE:                          $0.00
                 TOTAL DUE THIS ACCOUNT:                                   475.54

Dkt. No. 1-1 at 2. The body of the letter states:

       THIS ACCOUNT HAS BEEN PLACED WITH OUR OFFICE FOR
       COLLECTION, YOU HAVE AN OUTSTANDING BALANCE OF 475.54
       OWED TO AT&T. IN AN EFFORT TO HELP YOU RESOLVE THIS MATTER
       WE AGREE TO OFFER YOU A SETTLEMENT OF $332.88. TO ACCEPT
       THIS OFFER PLEASE SEND PAYMENT OF $332.88. IF YOU ARE NOT
       PAYING THIS ACCOUNT, CONTACT YOUR ATTORNEY REGARDING


                                                    2
       OUR POTENTIAL REMEDIES, AND YOUR DEFENSES, OR CALL (888) 215-
       8961.

       ...

       *BE SURE TO INCLUDE YOUR FCSI CASE NUMBER.

       THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN
       ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED
       WILL BE USED FOR THAT PURPOSE.

Id. The second page of the letter states, “When this letter was mailed no attorney has personally

reviewed your account.” Id. at 3. Klemp alleges that the letter is confusing to an unsophisticated

consumer because it contains language suggesting that FCSI is a law firm that could bring a

lawsuit against him when, in fact, FCSI is not a law firm. He claims the letter uses false, deceptive,

and misleading representations or means to collect a debt in violation of 15 U.S.C. § 1692e of the

FDCPA.

                                            ANALYSIS

       The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote uniform State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e). The statute bars a debt

collector’s use of harassing, oppressive, and abusive conduct; false, deceptive, or misleading

means or representations; and unfair or unconscionable means. 15 U.S.C. §§ 1692(d)–(f). To

determine whether a claim is false, deceptive, or misleading, the court applies an objective

standard, that of the “unsophisticated consumer.” Evory v. RJM Acquisitions Funding L.L.C., 505

F.3d 769, 774 (7th Cir. 2007). “The unsophisticated consumer is uninformed, naïve, and trusting,

but possesses rudimentary knowledge about the financial world, is wise enough to read collection

notices with added care, possesses reasonable intelligence, and is capable of making logical

                                                  3
deductions and inferences.” Williams v. OSI Educ. Servs., 505 F.3d 675, 678 (7th Cir. 2007)

(internal alterations and quotation marks omitted).

       Klemp argues that FCSI’s letter violates the FDCPA because it gives the impression that

it is from an attorney or law firm and leads unsophisticated consumers to believe FCSI could bring

a lawsuit against them. In particular, Klemp asserts that the letter refers to FCSI as a “collection

firm,” leading the unsophisticated consumer to believe that FCSI is a law firm, and includes

FCSI’s case number and a statement encouraging the reader to contact an attorney regarding

“remedies” and “defenses,” two words commonly used in legal proceedings. Although standing

alone, “remedies” and “defenses” are not exclusively used by lawyers, Klemp argues that, when

viewed with the letter’s other indicators that it is from an attorney, an unsophisticated consumer

who is likely in default will believe a lawsuit is imminent. He also contends that the letter contains

a disclaimer stating, “When this letter was mailed no attorney has personally reviewed your

account.” Dkt. No. 1-1 at 3. Such a disclaimer, Klemp explains, is a tacit acknowledgement that

the unsophisticated consumer would likely view the letter as coming from an attorney and that

the disclaimer does nothing to dispel the false impression that FCSI was hired to file a lawsuit in

Wisconsin to collect debts.

       Many of Klemp’s arguments have been persuasively rejected by a number of district

courts. For instance, in Clark v. Franklin Collection Service, Inc., No. 14-CV-8067, 2015 WL

3486767 (D.N.J. June 2, 2015), the plaintiff received a debt collection letter that, in relevant part,

stated, “IF YOU ARE NOT PAYING THIS AT&T ACCOUNT IN FULL, PLEASE CONTACT

YOUR      ATTORNEY        REGARDING OUR               POTENTIAL REMEDIES              AND YOUR

DEFENSES.” Id. at *1. The plaintiff alleged that the letter was misleading to the least

sophisticated debtor, a standard which is highly deferential to the debtor but still presumes “a



                                                  4
basic level of understanding and willingness to read with care.” Id. at *2 (citing Wilson v.

Quadramed, 225 F.3d 350, 354–55 (3d Cir. 2000)). The court rejected the plaintiff’s contention

that the letter falsely implied a threat of litigation when the defendant had no intention of bringing

suit, noting that, while words like “‘remedies,’ ‘defenses,’ ‘firm,’ ‘case,’ and ‘attorney’ do allude

to legal rights,” those words do not create a sufficiently concrete and imminent threat of litigation.

Id. at *3. The court reasoned that

       In any effort to collect an unpaid debt, litigation is a theoretical possibility. Many
       legal terms like “rights,” “defenses,” “attorney,” “firm,” and “case” can evoke the
       idea of litigation. Thus, it is impossible not to place a debtor in some degree of
       apprehension of litigation when he or she receives a debt collection notice. Where
       the communication crosses the line from being informative and suggestive to being
       objectively threatening or deceptive to an unsophisticated debtor—that is where a
       court must draw the line between legal and illegal behavior. By merely informing
       the debtor that there is an outstanding debt and that the debtor should explore his
       options with the debt collector or a lawyer, the Defendant did not cross that line.

Id.; see also Covington v. Franklin Collection Serv. Inc., No. 16–2262–JWL, 2016 WL 4159731

(D. Kan. Aug. 5, 2016) (“Courts have found that for a collection notice impermissibly to threaten

legal action, it must falsely communicate that a lawsuit is not merely a possibility, but that a

decision to pursue legal action is either imminent or has already been made.” (quoting Combs v.

Direct Marketing Credit Servs., Inc., 165 F.3d 31, 1998 WL 911691, at *2 (7th Cir. 1998))).

       Other courts have agreed that the use of certain legal terms and phrases in a debt collection

letter does not suggest that the letter is from a law firm or threaten legal action. In Brunett v.

Franklin Collection Service, Inc., No. 18-CV-163, 2018 WL 2170334 (E.D. Wis. May 10, 2018),

the court rejected the plaintiff’s argument that the defendant’s repeated references to a “case

number” were misleading. The court reasoned that “a ‘case number’ can be used in many contexts

outside of litigation” and noted that the case number was preceded by a reference to FCSI, thereby

eliminating any possible inference that the case number was issued by a court of law. Id. at *4.



                                                  5
The court also noted that the letter’s use of the word “firm” would not lead an unsophisticated

consumer to believe that the letter was sent by a law firm because that word is not exclusive to

the legal profession, the letter made no reference to a law firm, and the letter only identifies the

defendant as a corporation and debt collector. Id. at *5; see also Bradley v. Franklin Collection

Serv., Inc., No. 5:10-cv-01537-AKK, 2013 U.S. Dist. LEXIS 45777, at *22–23 (N.D. Ala. Mar.

28, 2013) (“[T]he term ‘collection firm’ is merely a descriptive term used to explain Franklin’s

business. Indeed, terms such as ‘firm’ or ‘associates,’ although often used by attorneys, are used

by a wide variety of businesses that are not engaged in the practice of law.”).

       The court finds the reasoning of these cases and the weight of this authority persuasive,

and Klemp has failed to provide a compelling reason to deviate from their holdings. The terms

used in FCSI’s letter are not exclusive to the legal profession, and their use is not misleading or

confusing. The letter explicitly states that the communication is from a debt collector, not a law

firm, and that no attorney personally reviewed the debtor’s account at the time of its mailing.

Although Klemp asserts that the disclaimer acknowledges that an unsophisticated consumer might

view the letter as coming from an attorney, the disclaimer in fact suggests that an attorney neither

prepared the letter nor was involved with the account. In addition, the letter simply advises the

debtor that he should pursue his options to either pay the debt, call FCSI, or contact an attorney.

These options are not misleading and do not impress upon the reader that he is required to “pay

or suffer dire consequences.” Rivera v. Franklin Collection Servs., Inc., No. 17-631, 2017 WL

3075085, at *3 (E.D. Penn. July 19, 2017). In short, the letter does not threaten legal action,

improperly suggest that FCSI is a collection firm, or contain statements that are false, deceptive,

or misleading. Klemp therefore has failed to state a claim upon which relief can be granted, and

the case will be dismissed.



                                                 6
                                       CONCLUSION

       For these reasons, Defendant’s motion to dismiss (Dkt. No. 11) is GRANTED and the

case is dismissed. The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 27th day of November, 2019.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court




                                               7
